Citation Nr: 0404652	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right knee disability.  

2.  Entitlement to higher initial evaluations for the 
service-connected left knee disability, evaluated as 10 
percent disabling from December 7, 1994 to March 13, 2002, 
and as 20 percent disabling from March 14, 2002.  

3.  Entitlement to higher initial evaluations for the 
service-connected lumbosacral strain, evaluated as 10 percent 
disabling from December 7, 1994 to February 17, 2000, and as 
40 percent disabling from February 18, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1979 to 
June 1992.  He also had subsequent service in the Army 
National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge in July 2003.  A transcript of that hearing has been 
associated with the claims folder.

The issues of higher initial evaluations for the service-
connected right and left knee disabilities are addressed 
hereinbelow, while the issue of higher initial ratings for 
the service-connected back disability is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran and his representative if 
further action is required on his part.  





FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  For the period from December 7, 1994 through March 20, 
2003, the service-connected right knee disability was 
manifested by pain on weight bearing; there is no evidence of 
laxity or instability.  

3.  For the period beginning on March 21, 2003 the service-
connected right knee disability picture is shown to more 
nearly approximate that of limitation of flexion to 30 
degrees due to pain; there is no evidence of laxity or 
instability.  

4.  For the period from December 7, 1994 through March 13, 
2002, the service-connected left knee disability was 
manifested by pain on weight bearing; there is no evidence of 
laxity or instability.  

5.  For the period beginning on March 14, 2002, the service-
connected left knee disability has been manifested by pain, 
limitation of motion on repeated use and atrophy of the left 
calf; there is no evidence of laxity or instability.  



CONCLUSIONS OF LAW

1.  For the period from December 7, 1994 through March 20, 
2003, the criteria for an evaluation in excess of 10 percent 
for the service-connected right knee disability were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 
5262 (2003).  

2.  For the period beginning on March 21, 2003, the criteria 
for an evaluation of 20 percent for the service-connected 
right knee disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262 (2003).  

3.  For the period from December 7, 1994 through March 13, 
2002, the criteria for an evaluation in excess of 10 percent 
for the service-connected left knee disability were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 
5262 (2003).  

4.  For the period beginning on March 14, 2002, the criteria 
for an evaluation in excess of 20 percent for left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261, 5262 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  

However, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  

A careful review of the record reveals that service 
connection for right and left knee disability is in effect 
from December 1994.  

While the record contains medical evidence documenting 
treatment for back disability since January 1997, the first 
evidence of record indicating complaints of knee pain dates 
to June 2000.  

A VA outpatient treatment record indicates the veteran's 
report of having injured his knees playing football in 1980.  
The veteran stated that he re-injured his knees in a 1980 
tank accident.  No diagnosis was rendered.  

The discharge report for a private chronic pain management 
program indicates that the veteran participated in the 
program from June to July 2000.  Among the discharge 
diagnoses was that of bilateral patellofemoral syndrome.  

A November 2000 progress note from Dale L. Hirz, M.D. 
reflects the veteran's complaints of having knee pain with 
weight bearing.  The veteran reported grating and grinding, 
as well as instability and giving out of his knees.  

Magnetic resonance imaging (MRI) of the right knee revealed 
intact anterior and posterior cruciate ligaments.  The medial 
and lateral collateral ligaments were also intact.  Patella 
and quadriceps tendons were normal.  There was no evidence of 
meniscal tear, and the patella was normal in its relationship 
to the femoral trochlea.  The articular cartilage was normal.  
A small amount of intraarticular joint fluid was noted.  
There was no evidence of bone marrow edema or contusion or 
occult fracture.  Small joint effusion was noted.  

MRI testing of the left knee also revealed intact ligaments 
and normal tendons.  There was a small amount of joint fluid 
noted.  Bone marrow signal intensity was normal.  Small joint 
effusion was noted.  There was also minimal intrameniscal 
degeneration, but no evidence of meniscal tear.  

A VA examination was conducted in April 2001.  The veteran 
reported having had bilateral knee pain since 1979 or 1980.  
He complained of pain on climbing steps or on prolonged 
sitting.  The examination revealed normal station and gait.  
The knees appeared normal.  His range of motion was full, 
with zero degrees of extension and 140 degrees of flexion.  

The veteran's knees were noted to be stable and McMurray's 
test was negative.  There was no soft tissue swelling or 
joint effusion.  There was a mild amount of point tenderness 
in the inferior patella region bilaterally.  The examiner 
noted that X-ray examination had been essentially 
unremarkable and that MRI examination had been negative for 
internal derangement.  

The records of treatment by Dale L. Hirz, M.D. show that the 
veteran received injections of Hyalgan to both knees.  

A June 2001 letter from Jess Bouma, M.D. shows that the 
veteran was treated for low back pain and knee pain.  Dr. 
Bouma indicated that he had been treating the veteran since 
October 2000.  

A December 2001 VA outpatient treatment note indicates an 
assessment of bilateral knee pain, left greater than right.  

The report of a March 2002 orthopedic examination by Kevin P. 
Schoenfelder, M.D. indicates that the veteran was seen for an 
evaluation of his low back and left hip pain.  Dr. 
Schoenfelder noted that the circumference of the veteran's 
left calf was smaller than the right, at 37.6 centimeters 
versus 39.6.  

An October 2002 treatment note from Dr. Hirz shows the 
veteran's complaints of pain over the medial aspect of both 
knees.  X-ray studies revealed narrowing within the medial 
compartment, with no other abnormalities.  Dr. Hirz 
recommended an unloader knee brace for the left knee, as the 
veteran's symptoms were mainly in that knee.  

A November 2002 treatment note indicates that the veteran's 
knees were essentially unchanged.  Dr. Hirz noted crepitus 
over the medial and patellofemoral compartment areas.  He 
indicated that the ligamentous stability of both knees 
appeared to be good.  

The veteran submitted to an additional VA examination in 
March 2003.  The veteran reported injuries to his knees as a 
result of physical training and tank accidents.  He denied 
having had new injuries following military service.  He 
complained of pain in both knees and assessed it as seven to 
eight out of ten.  

He identified walking, standing, bending, lifting, using 
steps, crouching, squatting and prolonged sitting as 
exacerbating factors.  He did not provide a history of flare-
ups.  He complained of catching, snapping and popping of his 
knees.  He noted that he had weakness and that he had fallen 
secondary to giving way.  

The examiner noted that the veteran wore an "unloader" 
brace on is left knee, which was prescribed to him by Dr. 
Hirz.  The veteran reported that he had received injections 
of Hyaluronate and indicated that it temporarily decreased 
his knee pain.  

On physical examination the veteran sat with his knees at 
approximately 70 percent of flexion.  On standing, there was 
no grimacing or outward sign of pain.  There was no transfer 
of weight from left to right, but the veteran did use the 
arms of the chair to arise to a standing position.  

The veteran's gait was slow and he had a moderate left limp.  
He complained of increased pain with tiptoe walking and heel 
walking.  Extension of both knees was to zero degrees.  
Flexion of the right knee was to 90 degrees in the right knee 
and to 95 degrees in the left knee.  The examiner noted a 
loss of five degrees of range of motion due to pain after 
five partial knee bends.  He also identified the existence of 
weakness and early fatigue.  

There was tenderness to palpation over the medial and lateral 
joint lines and some medial and lateral patellofemoral edge 
tenderness.  Both knees exhibited prominent tibial 
tuberosities, which were not tender.  There was no effusion 
or increased warmth, nor was there laxity of the ligaments.  

There was atrophy of the left thigh and calf as compared to 
the right.  The impression was that of degenerative arthritis 
of both knees.  X-ray studies revealed probable remote Osgood 
Schlatter's disease and questionable slightly lateral 
patellar tracking on the left.  




II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA and the implementing regulations were in effect when 
the veteran's case was most recently considered by the RO.  
The record reflects that the veteran was appraised, by a 
letter dated in March 2001, of the evidence and information 
necessary to substantiate his claims, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence and information in support 
of his claims.  

The Statements of the Case and supplements thereto also 
informed of the veteran of evidence and information necessary 
to substantiate his claims.  

Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations as to this matter.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran's service medical records were 
considered by the RO in its adjudication of the veteran's 
claims.  VA treatment records have been obtained and 
associated with the claims folders, and the veteran has been 
afforded appropriate VA examinations.  Private treatment 
records have also been associated with the claims folders.  

Neither the veteran nor his representative has identified any 
other evidence or information that could be obtained to 
substantiate the claim decided herein.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2003).  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  

The Board notes that the VA General Counsel has issued a 
precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97.  VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (August 14, 1998).  

38 C.F.R. § 4.71a, Diagnostic Code 5262 provides that where 
there is impairment of the tibia and fibula with slight knee 
or ankle disability, a 10 percent evaluation will be 
assigned.  Where the knee or ankle disability is moderate, a 
20 percent evaluation is warranted.  A 30 percent evaluation 
will be assigned where the knee or ankle disability is 
marked.  


Right Knee Disability

The veteran is currently in receipt of a 10 percent 
evaluation for arthritis of the right knee, pursuant to 
Diagnostic Code 5010.  For the period from December 7, 1994 
to March 20, 2003, the demonstrated ranges of motion recorded 
do not justify a compensable rating under Diagnostic Code 
5260 or 5261.  

The examination in April 2001 revealed full range of motion, 
and the veteran's knees were stable with no swelling or joint 
effusion.  While the veteran complained of tenderness and 
pain, X-ray studies were essentially unremarkable and MRI 
examination was negative with the exception of small joint 
effusion.  

Based on the entire evidence of record for this period, there 
is no reasonable basis for concluding that the functional 
impairment from the service-connected right knee disability 
more nearly approximates the criteria for the assignment of 
20 percent rating than the criteria for a 10 percent rating.  

The Board notes, however, that the March 21, 2003 VA 
examination report indicates impairment due to pain and 
increased functional impairment on repeated range of motion 
testing.  

The March 2003 VA examiner noted that the veteran tolerated 
only 30 degrees of bilateral knee flexion on the first of 
five partial deep knee bends, which had diminished to 25 
degrees after the fifth partial deep knee bend.  

In view of the additional impairment caused by repeated use, 
the Board concludes that a rating of 20 percent for the 
service-connected right knee disability is warranted for the 
period beginning on March 21, 2003.  

With respect to the other potentially applicable diagnostic 
codes, the Board notes that there is no evidence of 
instability or subluxation of the veteran's right knee.  

Therefore a separate rating under Diagnostic Code 5257 is not 
warranted for either period.  Moreover, the medical evidence 
of record also fails to document impairment of the tibia or 
fibula to warrant a rating under Diagnostic Code 5262.  


Left Knee Disability

For the period from December 7, 1994 through March 13, 2002 
the veteran's left knee disability is evaluated as 10 percent 
disabling.  As with the right knee, the demonstrated ranges 
of motion recorded during this period do not justify a 
compensable rating under Diagnostic Code 5260 or 5261.  

The Board again notes that functional impairment was 
demonstrated during this period.  However, in view of the 
recorded range of motion of the veteran's left knee during 
the period at issue, there is no basis for concluding that 
the functional impairment from the veteran's left knee 
disability more nearly approximates the criteria for a 20 
percent rating than for the assigned 10 percent rating.  

With respect to the period beginning on March 14, 2002, the 
Board notes that the evaluation for the service-connected 
left knee disability was increased to 20 percent based on 
evidence of atrophy of the left calf.  

Having reviewed the applicable evidence, the Board concludes 
that the service-connected left knee disability is 
appropriately rated as 20 percent disabling for this period.  
In this regard the Board notes that the limitation of flexion 
which the veteran experiences on repeated use does not more 
closely approximate that required for a higher rating under 
Diagnostic Code 5260.  

The Board has also considered other potentially applicable 
diagnostic codes.  However, there is no evidence of 
instability or subluxation of the veteran's right knee.  
Therefore a separate rating under Diagnostic Code 5257 is not 
warranted.  The medical evidence of record also fails to 
document impairment of the tibia or fibula to warrant a 
rating under Diagnostic Code 5262.  

The medical evidence preponderates against the veteran's 
claim of entitlement to an increased rating for the service-
connected left knee disability.  


Extraschedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for his knee disabilities 
and that the manifestations of the disabilities are those 
contemplated by the schedular criteria.  

In sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned evaluation. Therefore, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.  




ORDER

For the period from December 7, 1994 through March 20, 2003, 
a rating in excess of 10 percent for the service-connected 
right knee disability is denied.  

For the period beginning on March 21, 2003, an evaluation of 
20 percent for the service-connected right knee disability is 
granted, subject to the criteria governing the payment of 
monetary benefits.  

For the period from December 7, 1994 through March 13, 2002, 
a rating in excess of 10 percent for the service-connected 
left knee disability is denied.  

For the period beginning on March 14, 2002, a rating in 
excess of 20 percent for the service-connected left knee 
disability is denied.  



REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of entitlement to higher initial ratings for the 
service-connected low back disability.  

The veteran's low back disability is currently evaluated 
pursuant to the criteria for lumbosacral strain.  However, 
the veteran contends that he suffers from bulging discs and 
that his back disability should be evaluated accordingly.  
The March 2003 VA examination report does indicate a 
diagnosis of degenerative disc disease of the lumbar spine.  

The Board observes that during the pendency of the veteran's 
appeal, the criteria for evaluating intervertebral disc 
syndrome were revised.  See 67 Fed. Reg. 56509-56516 
(September 4, 2002).  In addition, the criteria for 
evaluating disabilities of the spine were revised.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The RO has not notified the veteran of the new criteria for 
evaluating disabilities of the spine, nor has the RO had an 
opportunity to consider the service-connected low back 
disability in light of that new criteria.  Moreover, the 
medical evidence of record does not address the new criteria.  

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received in the 
appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the lumbar spine should also 
be identified.  

The examiner should identify the presence 
of muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.  

If intervertebral disc syndrome is 
identified, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work.  

The rationale for all opinions expressed 
should be set forth in the examination 
report.  

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then readjudicate the 
claim of entitlement to higher initial 
ratings for the service-connected low 
back disability.  In doing so, the RO 
should consider both the former and 
current criteria for disabilities of the 
spine.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



